Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 17 February 2021 are acknowledged.  Claims 1-3, 5-8, 10-16, 18-29 are currently pending. Claims 7-8, 10-15, 18-20, and 22-25 were previously withdrawn. Claims 1 and 5 are currently amended.  Claims 26-29 are newly added. Claims 1-3, 5-6, 16, 21, and 26-29 are examined on the merits within.
	*Examiner’s Note: Claim 21 is currently identified as “Withdrawn/Previously Presented” however, it depends from an examined claimed and should instead have the status identifier of “Previously Presented”. 

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.



New Rejections
Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding instant claim 28, the phrase “at low concentrations” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections – 35 U.S.C. 112(d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 16 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-6, 16, 21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soby et al. (WO2003055444) in view of Sato et al. (Journal of Molecular Catalysis B: Enzymatic).   
	Soby et al. teach treating skin with the composition of Formula: 

    PNG
    media_image1.png
    151
    247
    media_image1.png
    Greyscale

	wherein X1 and X2 are selected from the group consisting of hydrogen, hydroxyl, alkoxy, acyl, and carboxyl, wherein X3 is selected from the group consisting of hydrogen, hydroxyl, alkoxy and acyl, wherein each Y1 is selected form the group consisting of carbohydrate, hydrogen, and hydroxyl, wherein R1 and R2 are double bonded in cis or trans configuration and each R1 and R2 is selected from the group consisting of hydrogen, alkoxy, carboxyl, methoxy, nitryl, isonitryl, and cyano.  See claim 1.    The compound reduces the cosmetic signs of dermatological aging.  See page 1. Soby teaches that resveratrol analogues in the prior art are used as depigmenting agents.  See page 2, lines 1-2.  The composition may additionally comprise depigmenting agents.  See page 7, lines 10-21. Resveratrol analogues are provided in amounts of 0.0001 to about 20%. See claim 3. Soby does not teach that the composition is cytotoxic. 
	Soby et al. do not teach
    PNG
    media_image2.png
    153
    221
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    137
    448
    media_image3.png
    Greyscale
. See Figure 2.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known resveratrol derivative for another to yield the predictable result of effectively treating aging skin or depigmenting keratinous substances. 

Response to Arguments
	Applicants’ arguments filed 17 February 2021 have been fully considered but they are not persuasive. 
9.	Applicants argued, “Soby is related to improving aesthetic appearance of the skin including reducing signs of aging. The combined teachings of Soby and Sato are completely silent about a depigmentation method involving any compound of formula II.  A person of ordinary skill would not have had a reasonable expectation of success of using the analogue of Sato according to Soby. Compound W has a mean percentage of depigmentation of 43% at 25µM and increases expression of HAS3 marker without cytotoxicity.”
	In response to applicants’ arguments, the prior art of Sato was provided to show that a carboxylated form of resveratrol is known.  Since Soby teaches derivatives that effectively treat aging skin comprising both carboxyl and hydroxyl functions, there would have been a reasonable expectation that carboxylating resveratrol would have resulted in a compound that would also effectively treat aging skin.  Thus it would have been obvious to one of ordinary skill in the art at 
	 With regards to the unexpected results, Examples 4 and 5 are directed solely to compound W in specific concentrations.  This is not commensurate in scope with the instant claims which are directed to several different types of compounds and does not recite concentrations.   Do all concentrations of all variations of compounds claimed achieve similar results?  Claim 28 is directed to “low concentrations” which is not defined.  Soby teaches resveratrol analogues are provided in amounts of 0.0001 to about 20%. See claim 3. Values of 0.0001% are presumed to be “low concentration”.  Soby does not teach that the composition is cytotoxic.
	Thus this rejection is maintained.

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615